Citation Nr: 1524745	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for right shoulder injury with fracture and dislocation of the acromioclavicular joint, post-operative with impingement syndrome (shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran and his spouse testified a Travel Board hearing in April 2015.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not serve in a combat zone. 

2.  The Veteran does not have any verifiable in-service stressors.

3.  The Veteran did not experience symptoms of a chronic psychiatric disability during service or continuous symptoms of a psychiatric disability since separation from service.

4.  The Veteran's current psychiatric disabilities are not causally or etiologically related to service.  

5.  The Veteran's right shoulder disability manifests with pain and limitation of motion greater than midway between the body and shoulder height.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  The criteria for a disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated December 2009 and March 2010, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided prior to the initial unfavorable decisions.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the December 2009 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in January 2008, December 2009, and July 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection and an increased disability rating.  The VLJ asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and a higher disability rating.

Service Connection - Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that he has a psychiatric disorder, specifically PTSD, that is due to service.  Although the Veteran claimed service connection for PTSD, the medical evidence includes diagnoses of a mood disorder and a depressive disorder, NOS.  Thus, the Board has characterized the issue to reflect a broad definition of the claim and will address service connection for PTSD and service connection for any additional psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The Board finds that there is no evidence that the Veteran participated in combat during active service.  The Veteran's personnel records show service only in the United States.

Service connection for PTSD, when not related to combat, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran has submitted three alleged stressors relating to service.  The Veteran asserts that a service-member's parachute became tangled as he jumped out of a plane resulting in a severe injury to his arm, another service-member, H.T., had his parachute fail while jumping out of a plane resulting in serious injury, and during maneuvers a tank ran over a man who had been sleeping and the Veteran had to pack the body into the man's sleeping back to transport back.  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f)  was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 75 Fed. Reg. 39,843  (2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board of Veterans' Appeals  (Board) before July 13, 2010, but not decided by the Board as of that date. Id.  As such, the Veteran's claim is affected by the amended regulation.  However, the Veteran's stressors do not relate to "fear of hostile military or terrorist activity." Accordingly, the regulation as amended does not affect the Veteran's case. 

The Board finds the Veteran's stressors to be unverified and not credible.  The Veteran was vague regarding the timing, location, or people involved in the stressors.  For the stressor where he provided a name, a search of four years of records failed to show any evidence of an injury to that service-member.  

In an attempt to verify the stressors, the RO coordinated research with the United States Combat Readiness Center (CRC) from December 7, 1974 to August18, 1978. The CRC does not document an incident in which an individual from the 3rd Battalion 4th ADA was injured in a parachute incident at Ft. Bragg, NC during the reported period.  They researched the United States Military Casualty reports from December 1974 to August 1978.  The reports do not document a SP4 H.T. as injured during the reported period.  They coordinated their research with the National Archives and Records Administration (NARA) in College Park, Maryland and the National Records Center (NRC) in Suitland, Maryland.

Additionally, the Veteran did not report PTSD symptoms until after a motorcycle accident in September 2009.  A February 2008 VA PTSD screening was negative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran first reported a stressor in September 2008 at the VA examination, after he submitted a claim for VA benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).     

A May 2011 VA examiner noted that the Veteran was difficult to assess because of his vagueness.  He had some traumatic experiences in the military but on the first assessment he denied nightmares about the military trauma until after the accident.  Now he endorses military related PTSD symptoms dating back many years. These inconsistencies in the record are significant.  They weigh heavily against the Veteran's credibility as to the assertion multiple stressors during service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown,      7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements and finds his current recollections and statements to be of lesser probative value than previous more contemporaneous in-service findings, the absence of documentation of any stressors during service, his previous statements made for treatment purposes, and his own previous histories showing different causes for his psychiatric problems.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of a credible stressor during service. 

Regarding the remaining diagnoses, the Board notes that service treatment records are silent regarding any complaints, treatment, or diagnosis of a psychiatric disability during service.  On the Veteran's June 1978 separation report of medical examination, the Veteran was found to be psychiatrically clinically normal.  Therefore, the Board finds that he Veteran did not have chronic symptoms of an acquired psychiatric disability during service. 

The Veteran did not receive psychiatric care until 2009 many years after separation from service and subsequent to a motorcycle accident.  No credible evidence notes symptoms of a psychiatric disability between separation from service and the event, which occurred in 2009.  The Board again notes that the Veteran's statements regarding onset of his symptoms have been inconsistent.  Additionally, since separation from service, the Veteran has graduated from college, maintained steady employment, and remained on good terms with family.  Therefore, the Board finds that the Veteran did not have continuous symptoms of an acquired psychiatric disability since separation from service.

No credible evidence of record relates the Veteran's currently diagnosed psychiatric disabilities to service.  The Board notes that any opinion relating the Veteran's psychiatric disabilities to the Veteran's alleged stressors are based on an inaccurate factual background.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Finally, the Veteran received a July 2011 VA examination.  The examiner noted   outpatient treatment related to PTSD and depression diagnoses.  The examiner diagnosed a mood disorder.  The examiner reviewed the Veteran's claims file information including his medical examination and duty status report dated January 31, 1978 as well as other service medical records.  The Veteran disclosed and reported in his statement in support of his claim that he sustained an auto accident on September 8, 2009, which appears to be a factor that led to him seeking mental health care through the VA system.  The examiner also noted indications that the Veteran has a significant history of alcohol abuse resulting in numerous legal infractions including up to 14 DWI offenses, 6 of which occurred during his military service; however, his service medical records do not document a significant history of alcohol abuse.  Furthermore, there is no documented history of depression or anxiety, as well as any other mental health problems in his claims file including his service medical records while he was in the military.  The examiner opined that the Veteran's currently diagnosed psychiatric disorder (Mood Disorder NOS) is primarily related to the injuries he sustained in 2009 as a result of his motorcycle accident and adjustment issues associated with his retirement in 2010.  The Veteran's life history shows great success in his ability to maintain a long term marriage as well as positive relationships with family members including his two adult sons.  In addition, the Veteran was also able to maintain a stable and long-term (more than 25 years) career with the U.S. Postal Service, as well as other positive aspects of his life and functioning to include obtaining a bachelor's degree and credits toward a master's degree following his military service, which suggests significant periods of stability and positive emotional well-being.  Therefore, the Veteran's currently diagnosed Mood Disorder NOS is less likely than not caused by or related to his military service, as well as a shoulder injury during his military experience in 1978.  A December 2007 psychiatric evaluation noted trouble in 2004 due to family problems and the Veteran's mother passing away.  A November 2008 VA treatment record noted the same history, but noted the date as 2000 rather than 2004.  The Veteran again reported the depression was due to financial and relationship difficulties, concurrent with drug use.  The VA examiner specifically noted that the Veteran suffers from some depressive features related to his external fixation, which includes the perception of himself as lacking for want of money.  

The Board finds the July 2011 examiner's opinion to be more probative than the Veteran's inconsistent statements or the nexus opinions based on an inaccurate factual background.  Therefore, after thorough review and consideration of the evidence of record, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating - Right Shoulder

The Board notes that the Veteran received a temporary 100 percent rating effective October 14, 2010 based on surgical treatment necessitating convalescence for the right shoulder.  An evaluation of 20 percent was restored from January 1, 2011.  The Board will not address the period of time from October 14, 2010 to January 1, 2011. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Limitation of motion of the arm is rated under Diagnostic Code 5201.  Under this provision, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for the major arm; limitation of motion of the arm midway between side and shoulder level warrants a 30 percent disability rating for the major arm; and limitation of motion of the arm to 25 degrees from side warrants a 40 percent disability rating for the major arm.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in January 2008.  The Veteran reported giving way, instability, pain, stiffness, and weakness, without dislocation or subluxation, locking episodes, or effusion.  Range of motion testing revealed flexion to 145 degrees, abduction to 110 degrees, external rotation to 45 degrees, and internal rotation to 75 degrees.  He exhibited no additional loss of motion on repetition.  The examiner found no ankylosis, no loss of bone, no inflammatory arthritis, and no recurrent shoulder dislocations. 

The Veteran attended another VA examination in December 2009.  The examiner noted that the Veteran is right-handed.  The Veteran reported pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes several times a year.  The examiner noted no incapacitating episodes.  The Veteran did not have recurrent shoulder dislocations.  Range of motion testing showed flexion to 160 degrees, abduction to 154 degrees, internal rotation to 80 degrees, and external rotation to 42 degrees.  The examiner noted objective evidence of pain following repetitive motion, but found no additional limitations after three repetitions of range of motion.  The examiner noted that the shoulder condition moderately impairs physical employment and mildly impairs sedentary employment.  He also noted that it moderately impairs the Veteran's usual occupation of mailman.

In a July 2011 VA examination, the examiner noted that he had surgery in October 2010.  Pain, weakness, stiffness, instability, and fatigability were reported by the Veteran.  The examiner noted negative DeLuca findings.  Active range of motion was 140 degrees flexion, 90 degrees abduction, 80 degrees external rotation, and 90 degrees internal rotation.  No additional limitation of motion was found on exam with repetition.  The examiner noted no swelling or instability.

Although the Veteran experiences pain with motion, this pain has not caused a limitation of arm movement to halfway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The July 2011 examiner specifically noted the additional limitation of motion due to pain upon repetitive testing.  Although the Veteran's pain caused additional limitation of motion, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the right shoulder.  

To receive a higher disability rating, the evidence must show limitation of motion of the arm midway between side and shoulder level.  Therefore, flexion or abduction must be limited to 45 degrees or less.  38 C.F.R. § 4.71, Plate I.  The evidence consistently shows flexion and abduction greater than 45 degrees, even considering the impact of pain and repetitive motion.  The Board has considered other possible diagnostic codes, but found that they are inapplicable to the Veteran's current disability as he has no ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  

Based on the evidence showing range of motion of the arm greater than the degree required by the 30 percent rating criteria, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of the 20 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's right shoulder disability.  In this case, the Board finds that the rating criteria contemplate the Veteran's right shoulder disability because it rates the condition based on his limitation of motion, weakness, pain, and functional impairment, manifestations that are contemplated in the rating criteria.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has a combined disability rating of only 40 percent.  He maintained gainful employment until his retirement.  Additionally, the VA examiner in July 2011 specifically noted that the Veteran's shoulder disability would cause only mild interference with sedentary employment.  There is no indication in the record that the Veteran is unable to work due this condition; thus, TDIU is not raised by the record.


ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, is denied.

Entitlement to a disability rating in excess of 20 percent for right shoulder injury with fracture and dislocation of the acromioclavicular joint, post-operative with impingement syndrome, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


